3DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 06/28/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furui (U.S. 2014/0151079)
In regards to claim 8. Furui discloses An electronic module (70) comprising: at least one electronic unit (72), said at least one electronic unit including at least one of a transistor, a microprocessor (72 see at least fig. 1A and see at least paragraph 20) and a computing unit; at least one electronic functional component (37 and 38); at least one contacting unit (at least elements 74 and 75) 
In regards to claim 9, Furui discloses The electronic module as claimed in claim 8, Furui further discloses wherein the receiving opening includes a receiving slot (illustrated in at least fig. 11 slot 96 having connectors 98).
	In regards to claim 15, Furui discloses the electronic module as claimed in claim 8, Furui further discloses wherein the electronic module is arranged on a hand-held power tool (illustrated in at least fig. 6c and fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Radle (U.S. 2008/0196910) in view of Luebke (U.S. 2005/0104735).
In regards to claim 1. Radle discloses an electronic module (200),  comprising: at least one electronic unit (at least elements 220, 218, 222, 224, 226); at least one contacting unit (area of electronic unit/circuit 226 for contacting batteries 222 and antenna 270), designed to at least one of (a) contact an electrical energy source (batteries 222) and (b) transmit electronic data (antenna 270, see at least paragraph 73), and at least one cover unit (211), wherein the contacting unit is arranged on a side of the electronic unit (illustrated in at least fig. 19 the contacting unit which connects the batteries 222 
Radle does not distinctly disclose said at least one electronic unit including at least one of a transistor, a microprocessor and a computing unit.
Luebke teaches said at least one electronic unit including at least one of a transistor, a microprocessor and a computing unit (see at least paragraph 36, 37).
It would have been obvious to modify the circuit board of Radle with the circuit of Luebke to include at least a transistor since Radle discloses in at least paragraph 73 that the circuit board 226 includes a non-contact voltage circuit similar to that described by Luebke as such Radle envisioned the use of at least a transistor in the circuit on the board 226 as such one of ordinary skill in the art would have found it obvious to combine the two.
In regards to claim 2, Radle further discloses The electronic module as claimed in claim 1, wherein the cover unit (211) is designed to hold the electronic unit (see at least fig. 19 and paragraph 73 which states the electronic unit 226 is mounted to the cover 211).
In regards to claim 3, Radle further discloses The electronic module as claimed in claim 1, further comprising: at least one base unit (212, 213,, 225, 227), arranged on the side of the electronic unit that faces away from the cover unit (see at least fig. 19 and 21), the at least one base unit being designed to connect, at least one of the cover unit, the electronic unit, and the contacting unit (see at least fig. 17 and paragraph 72 and 73 the base 213 encloses and connects the cover unit, electronic unit and contacting unit of the batteries).
In regards to claim 4, Radle further discloses the electronic module as claimed in claim 1, further comprising: at least one energy storage-device receiving region (region 223 designed to contain batteries 222). 
Radle further discloses The electronic module as claimed in claim 1 further comprising: at least one sealing unit (see annotated fig. 22 the connection between the cover section 211 and a portion 231 of base 213  forms a sealing lip between the two elements), designed to seal at least one of the electronic unit and the contacting unit in at least one of a gas-tight, a dust-tight, and a liquid-tight manner (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987), since the structure of the claimed invention is the same as the prior art i.e. a seal lip it is expected that the sealing unit of the prior art would be capable of performing the claimed function).

    PNG
    media_image1.png
    495
    602
    media_image1.png
    Greyscale

Radle further discloses The electronic module as claimed in claim 1, wherein a centroid of the electronic module is arranged on the side of the electronic unit that faces away from the cover unit (the centroid or geometric center of the electronic module would be somewhere near the side of the electronic unit that faces away from the cover although not specifically disclosed). 
Radle does not distinctly disclose a centroid location.
 However, It would have been obvious to one having ordinary skill in the art at the time of filing to provide any shape of the module such that the centroid is located on the side of the electronic unit facing away from the cover unit since, MPEP 2144.04 states in regards to a change of shape specifically In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). As such the shape and geometric center i.e. centroid of the module is not patentable different. Please note that in the instant application, page 24 line 12-15, Applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 7, Radle further discloses The electronic module as claimed in claim 1, further comprising: at least one damping unit (234), which is arranged on the side of the electronic unit that faces away from the cover unit (see at least fig. 23), and which is the at least one damping unit designed to at least one of absorb a mechanical vibrational energy and convert the mechanical vibrational energy into heat (see at least paragraph 71).
Radle does not distinctly disclose the at least one damping unit being located on a side of the electronic unit facing away from the cover unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of the damping unit to any suitable location as long as it still performs the function of damping, since it has been held that rearranging parts 
In regards to claim 12, Radle further discloses The electronic module as claimed in claim 1, wherein the electronic module is arranged on a hand-held power tool (see at least fig. 11, 12, 13, 14, 15, and 27).
In regards to claim 13, Radle further discloses the electronic module as claimed in claim 3, wherein the at least one base unit is designed to receive the at least one of the cover unit, the electronic unit, and the contacting unit (see at least fig. 19 and 21).
In regards to claim 14, Radle further discloses the electronic module as claimed in claim 4, wherein the at least one energy storage-device receiving region is arranged on the contacting unit (see at least fig. 19).
In regards to claim 10, Radle discloses A system comprising: at least one hand-held power tool (at least 110 and 130) ; and at least one first electronic module (200 see at least fig. 27) comprising: at least one first electronic unit (at least elements 220, 218, 222, 224, 226); at least one first contacting unit (area of electronic unit 226 for contacting batteries 222 and antenna 270) designed to at least one of (a) contact an electrical energy source (contact batteries 222) and (b) transmit electronic data (270, see at least paragraph 73); and at least one first cover unit (at least one of 211), wherein the at least one first contacting unit is arranged on a side of the at least one first electronic unit (top of module 226 has contacting units for connecting at least batteries to circuit board 226 located on the topside as viewed in at least fig. 21 which is on the opposite side of the board 226 as the cover 211) that faces away from the at least one first cover unit (illustrated in at least fig. 21). 
Radle does not distinctly disclose said at least one electronic unit including at least one of a transistor, a microprocessor and a computing unit.
Luebke teaches said at least one electronic unit including at least one of a transistor, a microprocessor and a computing unit (see at least paragraph 36, 37).
It would have been obvious to modify the circuit board of Radle with the circuit of Luebke to include at least a transistor since Radle discloses in at least paragraph 73 that the circuit board 226 includes a non-contact voltage circuit similar to that described by Luebke as such Radle envisioned the use of at least a transistor in the circuit on the board 226 as such one of ordinary skill in the art would have found it obvious to combine the two.
In regards to claim 11, Radle further discloses The system as claimed in claim 10, further comprising: at least one second electronic module (fig. 27 multiple modules 200 disclosed), comprising: at least one second cover unit, (at least one of 211 of a second module 200) and a second electronic unit (at least elements 220, 218, 222, 224, 226 of a second module 200) arranged on the at least one second cover unit (fig. 19 all modules 200 are the same general design connected to cover 211), wherein the second electronic module is configured such that the second electronic module differs from the first electronic module, in such a way that at least one of the second electronic unit and the second cover unit differs from at least one of the respective first electronic unit and the first cover unit, and wherein the second electronic module is configured to be arranged, on the hand-held power tool as an alternative to the first electronic module (see at least paragraph 81, 80, 83, 84, 85, 86, 87 Radle describes other shapes and couplings for the modules 200 to connect to various tools ). 
Radle does not distinctly disclose two electronic modules with difference cover units.
 However, It would have been obvious to one having ordinary skill in the art at the time of filing to provide more than one electronic module 200 of a different shape, coupling, or mounting components such that the modules can be used interchangeably with one another as described by Radle on various tools but are also of a more suitable shape for the particular tool to be used see at least fig. 11, 13, 15, and 27. In at least fig. 13 Randle discloses two modules 200 on the same tool one on the 
Radle does not distinctly disclose said at least one electronic unit including at least one of a transistor, a microprocessor and a computing unit.
Luebke teaches said at least one electronic unit including at least one of a transistor, a microprocessor and a computing unit (see at least paragraph 36, 37).
It would have been obvious to modify the circuit board of Radle with the circuit of Luebke to include at least a transistor since Radle discloses in at least paragraph 73 that the circuit board 226 includes a non-contact voltage circuit similar to that described by Luebke as such Radle envisioned the use of at least a transistor in the circuit on the board 226 as such one of ordinary skill in the art would have found it obvious to combine the two.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. In regards to claim 6 applicant states “it is clear from fig. 21 that the geometric centroid is above the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731